Exhibit A




STOCK OPTION AGREEMENT




Dakota Territory Resources Corp., a Nevada corporation (the “Company”), desiring
to afford an opportunity to the Grantee named below to purchase certain shares
of the Company’s Common Stock (the “Common Stock”), to provide Grantee with an
added incentive as a consultant of the Company or one or more of its
subsidiaries, hereby grants to Grantee, and Grantee hereby accepts, an option
(the “Option”) to purchase the number of shares of Common Stock specified below,
during a term ending at midnight (prevailing local time at the Company’s
principal offices) on the expiration date of this Option specified below, at the
Option exercise price specified below, subject to, in all respects, to the
vesting requirements set forth in Section 2 “VESTING SCHEDULE AND EXPIRATION.




1.

IDENTIFYING PROVISIONS.  As used in this Stock Option Agreement (the “Agreement”
or “Option Agreement”), the following terms shall have the following respective
meanings:




(1)

Grantee:  Wm. Chris Mathers, Chief Financial Officer of the Company




(2)

Effective Date of grant:   March 19, 2013




(3)

Number of shares optioned*:  1,000,000 Restricted Common Stock




(4)

Option exercise price per share:  $0.14




(5)

Expiration date for exercising vested Options:   March 19, 2018




2.

VESTING AND EXPIRATION.  The shares of Restricted Common Stock that are the
subject of this Option shall vest 1/4th upon the date hereof, and 1/4th upon
each six month anniversary of the date hereof, provided Grantee continues to
provide consulting or employment services to the Company or one or more of its
subsidiaries on such applicable vesting date.  Such vesting shall accelerate
upon a “Change of Control,” as defined below.  A “Change in Control” shall mean:
(A) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity provided, however,
that the equity financings shall not constitute a change in control under either
(i) or (ii) above, even if persons who were not stockholders of the Company
immediately prior to such equity financings own immediately after such equity
financings 50% or more of the voting power of the company’s outstanding
securities; or (B) the sale, transfer or other disposition of all or
substantially all of the Company’s assets. A transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction.




If a Change of Control occurs then Grantee’s unvested options shall vest
immediately.






















*Hereinafter referred to as the “Shares” or the “Option Shares”.





--------------------------------------------------------------------------------




3.

TERMINATION PROVISIONS.  The rights associated with the vesting and exercise of
this Option is subject to the following additional restrictions and limitations:




(a)

Termination of Consulting Services to the Company.  This Option shall terminate
thirty days after the date of termination.  




(b)

Death of Grantee.  If the Grantee shall die while this Option remains
outstanding, the Grantee’s legal representative or representatives or the
persons entitled to do so under the Grantee’s last will and testament or under
applicable interstate laws shall have the right to exercise this Option, but
only for the number of shares as to which this Option had vested as of the date
of the death of Grantee, and such rights to exercise unvested options shall
expire and this Option shall terminate one year after the date of the Grantee’s
death.  In all other respects, this Option shall terminate upon such death.




4.

RESTRICTIONS ON TRANSFERABILITY OF OPTION.  This Option may not be transferred
by the Grantee other than by will or the laws of descent and distribution and
may be exercised during the Grantee’s lifetime only by the Grantee or the
Grantee’s guardian or legal representative subject to the limitations herein.

 

5.

ADJUSTMENTS AND CORPORATE REORGANIZATIONS.  If the outstanding shares of stock
of the class then subject to this Option are increased or decreased, or are
changed into or exchanged for a different number or kind of shares or securities
or other forms of property (including cash) or rights, as a result of one or
more reorganizations, recapitalization, spin-offs, stock splits, reverse stock
splits, stock dividends or the like, appropriate adjustments shall be made in
the exercise price and number of Shares.  




6.

EXERCISE, PAYMENT FOR AND DELIVERY OF STOCK.  This Option may be exercised by
the Grantee or other person then entitled to exercise it by giving five (5)
business days’ written notice of exercise to the Company specifying the number
of shares to be purchased and the total purchase price, accompanied by a
certified or cashier’s check payable to the order of the Company in payment of
such price.  If the Company is required to withhold on account of any federal,
state or local tax imposed as a result of such exercise, the notice of exercise
shall also be accompanied by a certified or cashier’s check payable to the order
of the Company in payment of the amount thus required to be withheld.




7.

RIGHTS IN STOCK BEFORE ISSUANCE AND DELIVERY.  No person shall be entitled to
the privileges of stock ownership in respect of any shares issuable upon
exercise of this Option, unless and until such shares have been issued to such
person as fully paid shares.




8.

REQUIREMENTS OF LAW.  By accepting this Option, the Grantee represents and
agrees for himself or herself and his or her transferees by will or the laws of
descent and distribution that, unless a registration statement under the
Securities Act of 1933 is in effect as to shares purchased upon any exercise of
this Option, (a) any and all shares so purchased shall be acquired for his or
her personal account and not with a view to or for sale in connection with any
distribution, and (b) each notice of the exercise of any portion of this Option
shall be accompanied by a representation and warranty in writing, signed by the
person entitled to exercise the same, that the shares are being so acquired in
good faith for his or her personal account and not with a view to or for sale in
connection with any distribution. The Grantee hereby acknowledges that the
shares of common stock subject to this Option have not been registered under the
Securities Laws of the United States nor any individual State, and are thus
“Restricted Securities.” Any share certificates issued by the Company to the
Grantee pursuant to this Option will have printed on said certificate a legend
that states in substantial part:





--------------------------------------------------------------------------------




THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNLESS A COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT HAS
BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRRATION
PROVISIONS HAS BEEN ESTABLISHED, OR, UNELSS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933.




 The Grantee further acknowledges that no public market for the Restricted
Option Shares exists nor is one expected to develop. Grantee cannot, without an
effective registration statement being filed by the Company with the Securities
and Exchange Commission, or a legal opinion acceptable to the Company regarding
the existence of an exemption from registration requirements of Section 5 of the
Securities and Exchange Act, clear the restriction from the Restricted
Securities subject of this Option. No certificate or certificates for shares of
stock purchased upon exercise of this Option shall be issued and delivered
unless and until, in the written opinion of legal counsel for the Company, such
securities may be issued and delivered without causing the Company to be in
violation of or incur any liability under any federal, state or other securities
law or any other requirement of law or of any regulatory body having
jurisdiction over the Company.




9.

NOTICE.  Any notice to be given to the Company shall be addressed to the Company
in care of its chief executive officer at its principal office, and any notice
to be given to the Grantee shall be addressed to the Grantee at the address set
forth beneath the Grantee’s signature hereto or at such other address as the
Grantee may hereafter designate in writing to the Company.  Any such notice
shall be deemed duly given five (5) business days after enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified mail, return
receipt requested, and deposited, postage and registry or certification fees
prepaid, in a post office or branch post office regularly maintained by the
United States Postal Service.  Notice shall also be deemed given if in writing
when received by the party to whom notice is intended by hand delivery, courier
service, facsimile or by electronic means subject to the receipt and retention
by the party giving notice of evidence of its delivery.




10.

RULES OF CONSTRUCTION.  This Agreement shall be construed and enforced in
accordance with the laws of  Nevada, other than any choice of law rules calling
for the application of laws of another jurisdiction.  The receipt of this Option
does not give the Grantee any right to continued consulting services or
employment by the Company or a subsidiary for any period, nor shall the granting
of this Option or the issuance of shares on exercise thereof give the Company or
any subsidiary any right to the continued services of the Grantee for any
period.




IN WITNESS WHEREOF, the Company has granted this Option on the date of grant
specified above.




“GRANTEE”

“COMPANY”




Dakota Territory Resource Corp.







By: _______________________________

By: _________________________________

       Wm. Chris Mathers

      _________________________







Address For Notice:

Address for Notice:




1715 Church St.

10580 N. McCarran Blvd., Bldg 115-208

Galveston, TX  77550

Reno, NV  89503






